Stacy, J.
"We will omit any consideration of the first question, as we understand a negative answer to either the second or third inquiry will render it impracticable for the defendants to proceed further with a sale of the present bonds.
Chapter 467, Public-Local Laws 1919, under authority of which the bonds in question are to be issued, contains the following provision with respect to their payment: “It shall be the duty of said board of road commissioners, . . . not later than five years after the issue of said bonds, to begin, in the discretion of the board of road commissioners, the payment of said bonds or the creation of a sinking fund for the payment of the principal of said bonds at their maturities.”
In the case of Comrs. v. Bank, 181 N. C., 347, speaking of this identical provision, it was said: “The present board cannot estop the option which, under the statute, they or their successors may exercise.” To hold otherwise would be to allow the board of road commissioners to amend the statute and to issue bonds of a different kind and tenor than those contemplated by the Legislature. The authority to issue the proposed bonds is derived from the statute, and its limitations and conditions are equally as effective and curbing as its enabling provisions are life-giving. Proctor v. Comrs., ante, 56. Under these decisions we think the second question must, therefore, be answered in the negative, rather than in the affirmative.
Again, section 11 of the act under consideration provides that the interest coupons attached to said bonds shall be “payable annually”; and further, in section 12, “it shall be the duty of said board of road commissioners to pay the annual coupons on said bonds, at the time and place thereon fixed.” Hence, under the express terms of the statute, we think the bonds should be issued with “annual” rather than “semiannual” interest coupons attached.
From the foregoing it follows that the second and third questions propounded must be answered in the negative, or in accordance with the plaintiff’s contention; and this will be certified to the Superior Court.
Error.